Judgment, Supreme Court, New York County (Bruce Wright, J., and a jury), entered August 8, 1995, in favor of defendants, unanimously affirmed, without costs.
The jury’s finding that defendants were negligent but that such negligence was not a proximate cause of the accident was not against the weight of the evidence, which indicated, on the one hand, that defendant driver had parked his truck on the wrong side of a one-way street in Central Park, and, on the other, that plaintiff was traveling too fast to be able to maneuver out of the way of defendants’ stationary vehicle. Neither of the divergent views of the accident was unbelievable, and the jury was free to credit part of each (see, Accardi v City of New York, 121 AD2d 489, 490-491). Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.